458 F.2d 1347
Jack Lee LOVING, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-3441.
United States Court of Appeals,Fifth Circuit.
April 10, 1972.

Jack Lee Loving, pro se.
John L. Briggs, U. S. Atty., Harvey E. Schlesinger, Asst. U. S. Atty., Jacksonville, Fla., for respondent-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal from the district court's denial of Loving's motion to vacate judgment and sentence.1  28 U.S.C. Sec. 2255.  In his motion Loving contended that his fifteen-year federal sentence was invalid because the sentencing judge relied upon erroneous information contained in a presentence report in determining the sentence.  After an answer was filed by the respondent, the district court entered an order setting forth findings of fact and conclusions of law contrary to Loving's contentions.  These findings and conclusions are fully supported by the record.  Accordingly, the order dismissing the motion is affirmed.


2
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 412 F.2d 981 (5th Cir. 1969)